UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 1, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY 100 Crystal A Drive Hershey, PA 17033 Registrant's telephone number:717-534-4200 State of Incorporation IRS Employer Identification No. Delaware 23-0691590 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 167,755,884 shares, as of April 20, 2007.Class B Common Stock, $1 par value - 60,815,010 shares, as of April 20, 2007. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) Consolidated Statements of Income Three months ended April 1, 2007 and April 2, 2006 3 Consolidated Balance Sheets April 1, 2007 and December 31, 2006 4 Consolidated Statements of Cash Flows Three months ended April 1, 2007 and April 2, 2006 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 22 Item 6.Exhibits 22 -2- PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended April 1, 2007 April 2, 2006 Net Sales $ 1,153,109 $ 1,139,507 Costs and Expenses: Cost of sales 739,078 707,365 Selling, marketing and administrative 216,433 216,794 Business realignment charge, net 27,545 3,331 Total costs and expenses 983,056 927,490 Income before Interest and Income Taxes 170,053 212,017 Interest expense, net 28,255 25,203 Income before Income Taxes 141,798 186,814 Provision for income taxes 48,325 64,343 Net Income $ 93,473 $ 122,471 Earnings Per Share - Basic - Class B Common Stock $ .37 $ .47 Earnings Per Share - Diluted - Class B Common Stock $ .37 $ .47 Earnings Per Share - Basic - Common Stock $ .42 $ .52 Earnings Per Share - Diluted - Common Stock $ .40 $ .50 Average Shares Outstanding - Basic - Common Stock 169,836 178,892 Average Shares Outstanding - Basic - Class B Common Stock 60,816 60,818 Average Shares Outstanding - Diluted 233,708 243,147 Cash Dividends Paid per Share: Common Stock $ .2700 $ .2450 Class B Common Stock $ .2425 $ .2200 The accompanying notes are an integral part of these consolidated financial statements. -3- THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS April 1, 2007 December 31, 2006 Current Assets: Cash and cash equivalents $ 60,483 $ 97,141 Accounts receivable - trade 405,908 522,673 Inventories 664,703 648,820 Deferred income taxes 59,649 61,360 Prepaid expenses and other 89,502 87,818 Total current assets 1,280,245 1,417,812 Property, Plant and Equipment, at cost 3,616,003 3,597,756 Less-accumulated depreciation and amortization (2,004,680 ) (1,946,456 ) Net property, plant and equipment 1,611,323 1,651,300 Goodwill 502,815 501,955 Other Intangibles 139,284 140,314 Other Assets 470,866 446,184 Total assets $ 4,004,533 $ 4,157,565 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 198,147 $ 155,517 Accrued liabilities 405,327 454,023 Accrued income taxes 39,005 — Short-term debt 722,670 655,233 Current portion of long-term debt (73 ) 188,765 Total current liabilities 1,365,076 1,453,538 Long-term Debt 1,248,137 1,248,128 Other Long-term Liabilities 539,876 486,473 Deferred Income Taxes 230,743 286,003 Total liabilities 3,383,832 3,474,142 Stockholders' Equity: Preferred Stock, shares issued: none in 2007 and 2006 — — Common Stock, shares issued: 299,086,734 in 2007 and 299,085,666 in 2006 299,086 299,085 Class B Common Stock, shares issued: 60,815,010 in 2007 and 60,816,078 in 2006 60,815 60,816 Additional paid-in capital 311,876 298,243 Retained earnings 3,998,188 3,965,415 Treasury-Common Stock shares at cost: 131,449,993 in 2007 and 129,638,183 in 2006 (3,920,264 ) (3,801,947 ) Accumulated other comprehensive loss (129,000 ) (138,189 ) Total stockholders' equity 620,701 683,423 Total liabilities and stockholders' equity $ 4,004,533 $ 4,157,565 The accompanying notes are an integral part of these consolidated balance sheets. -4- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) For the Three Months Ended April 1, 2007 April 2, 2006 Cash Flows Provided from (Used by) Operating Activities Net Income $ 93,473 $ 122,471 Adjustments to Reconcile Net Income to Net Cash Provided from Operations: Depreciation and amortization 60,107 48,135 Stock-based compensation expense, net of tax of $2,393 and $4,644, respectively 4,482 8,857 Excess tax benefits from exercise of stock options (6,446 ) (1,631 ) Deferred income taxes 21,455 6,973 Business realignment initiatives, net of tax of $15,077 and $518, respectively 25,313 1,214 Contributions to pension plans (5,124 ) (8,003 ) Changes in assets and liabilities: Accounts receivable - trade 116,765 135,332 Inventories (17,083 ) (110,596 ) Accounts payable 42,630 10,095 Other assets and liabilities (32,052 ) (46,857 ) Net Cash Flows Provided from Operating Activities 303,520 165,990 Cash Flows Provided from (Used by) Investing Activities Capital additions (39,877 ) (36,191 ) Capitalized software additions (1,877 ) (2,067 ) Net Cash Flows (Used by) Investing Activities (41,754 ) (38,258 ) Cash Flows Provided from (Used by) Financing Activities Net increase in short-term debt 67,437 79,610 Repayment of long-term debt (188,742 ) (58 ) Cash dividends paid (60,700 ) (56,936 ) Exercise of stock options 27,132 8,754 Excess tax benefits from exercise of stock options 6,446 1,631 Repurchase of Common Stock (149,997 ) (183,976 ) Net Cash Flows (Used by) Financing Activities (298,424 ) (150,975 ) Decrease in Cash and Cash Equivalents (36,658 ) (23,243 ) Cash and Cash Equivalents, beginning of period 97,141 67,183 Cash and Cash Equivalents, end of period $ 60,483 $ 43,940 Interest Paid $ 52,542 $ 38,954 Income Taxes Paid $ 9,848 $ 33,785 The accompanying notes are an integral part of these consolidated financial statements. -5- THE HERSHEY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION Our unaudited consolidated financial statements provided in this report include the accounts of the Company and our majority-owned subsidiaries and entities in which we have a controlling financial interest after the elimination of intercompany accounts and transactions. We have a controlling financial interest if we own a majority of the outstanding voting common stock or have significant control over an entity through contractual or economic interests in which we are the primary beneficiary.We prepared these statements in accordance with the instructions to Form10-Q.These statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. We included all adjustments (consisting only of normal recurring accruals) which we believe were considered necessary for a fair presentation. We reclassified certain prior year amounts to conform to the 2007 presentation.Operating results for the three months ended April 1, 2007 may not be indicative of the results that may be expected for the year ending December31,2007, because of the seasonal effects of our business. Items Affecting Comparability Securities and Exchange Commission Staff Accounting Bulletin No. 108, Considering the Effects of Prior Misstatements When Quantifying Misstatements in Current Year Financial Statements (“SAB No. 108”), required companies to change the accounting principle used for evaluating the effect of possible prior year misstatements when quantifying misstatements in current year financial statements. As a result, we changed one of the five criteria of our revenue recognition policy, resulting in a delay in the recognition of revenue on goods in-transit until they are received by our customers. As permitted by SAB No. 108, we adjusted our financial statements for the three months ended April 2, 2006 to provide comparability. These adjustments were not material to our results of operations for that period. For more information, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 2.STOCK COMPENSATION PLANS We had two share-based employee compensation plans and a Directors’ Compensation Plan as of April 1, 2007. The following table summarizes our compensation costs: For the Three Months Ended April 1, 2007 April 2, 2006 (in millions of dollars) Total compensation amount charged against income for stock compensation plans, including stock options, performance stock units and restricted stock units $6.9 $14.0 Total income tax benefit recognized in Consolidated Statements of Income for share-based compensation $2.4 $4.8 The decrease in share-based compensation expense from 2006 to 2007 was primarily associated with the timing of stock option grants in 2007.The 2007 stock option grants were delayed pending approval by our stockholders of The Hershey Company Equity and Incentive Compensation Plan at the Annual Meeting in April 2007. We estimated the fair value of each stock option grant on the date of the grant using a Black-Scholes option-pricing model and the weighted-average assumptions set forth in the following table: For the Three Months Ended April 1, 2007 April 2, 2006 Dividend yields 1.9% 1.6% Expected volatility 20.1% 23.7% Risk-free interest rates 4.7% 4.6% Expected lives in years 6.6 6.6 -6- Stock Options A summary of the status of our stock options as of April 1, 2007, and the change during 2007 is presented below: For the Three Months Ended April 1, 2007 Stock Options Shares Weighted- Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at beginning of the period 13,855,113 $40.29 6.3 years Granted 27,300 $51.35 Exercised (936,799) $29.02 Forfeited (59,037) $53.74 Outstanding as of April 1, 2007 12,886,577 $41.07 6.2 years Options exercisable as of April 1, 2007 8,953,778 $36.86 5.5 years For the Three Months Ended April 1, 2007 April 2, 2006 Weighted fair value of options granted (per share) $ 12.43 $ 15.05 Intrinsic value of options exercised (in millions of dollars) $ 20.5 $ 6.2 · As of April 1, 2007, the aggregate intrinsic value of options outstanding was $188.0million and the aggregate intrinsic value of options exercisable was $166.3million. · As of April 1, 2007, there was $37.5million of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under our stock option plans. That cost is expected to be recognized over a weighted-average period of 2.2 years. Performance Stock Units and Restricted Stock Units A summary of the status of our performance stock units and restricted stock units as of April 1, 2007, and the change during 2007 is presented below: Performance Stock Units and Restricted Stock Units For the Three Months Ended April 1, 2007 Weighted-average grant date fair value for equity awards or market value for liability awards Outstanding at beginning of year 1,075,748 $44.89 Granted 215,405 $50.63 Performance assumption change (16,776 ) $55.05 Vested (402,576 ) $50.56 Forfeited (150 ) $49.80 Outstanding as of April 1, 2007 871,651 $44.74 As of April 1, 2007, there was $18.5 million of unrecognized compensation cost relating to non-vested performance stock units and restricted stock units.We expect to recognize that cost over a weighted-average period of 2.5 years. For the Three Months Ended April 1, 2007 April 2, 2006 Intrinsic value of share - based liabilities paid, combined with the fair value of shares vested (in millions of dollars) $ 20.4 $ 3.0 -7- The higher amount in 2007 was primarily associated with the additional three-year vesting term for the 2003 performance stock unit grants which reduced the number of shares that vested in 2006 compared with 2007.An additional three-year vesting term was imposed for the 2003 grants with accelerated vesting for retirement, disability or death.The compensation cost based on grant date fair value for the 2003 grants is being recognized over a period from three to six years. Deferred performance stock units, deferred restricted stock units, deferred directors’ fees and accumulated dividend amounts totaled 703,297 units as of April, 1, 2007. No stock appreciation rights were outstanding as of April 1, 2007. For more information on our stock compensation plans, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 3. INTEREST EXPENSE Net interest expense consisted of the following: For the Three Months Ended April 1, 2007 April 2, 2006 (in thousands of dollars) Interest expense $ 29,051 $ 25,701 Interest income (761 ) (491 ) Capitalized interest (35 ) (7 ) Interest expense, net $ 28,255 $ 25,203 For the first three months of 2007, net interest expense was higher than the comparable period of 2006, primarily due to higher interest expense associated with the issuance of $500.0 million of long-term debt in August 2006.Higher interest rates in 2007 as compared to 2006 also contributed to the increase in net interest expense. 4.BUSINESS REALIGNMENT INITIATIVES In February 2007, we announced a comprehensive, three-year supply chain transformation program (the “2007 business realignment initiatives”).When completed, this program will greatly enhance our manufacturing, sourcing and customer service capabilities, and will also generate significant resources to invest in our growth initiatives.These initiatives include accelerated marketplace momentum within our core U.S. business, creation of innovative new product platforms to meet customer needs and disciplined global expansion.Under the program, which will be implemented in stages over the next three years, we will significantly increase manufacturing capacity utilization by reducing the number of production lines by more than one-third, outsource production of low value-added items and construct a flexible, cost-effective production facility in Monterrey, Mexico to meet current and emerging marketplace needs.The program will result in a total net reduction of approximately 1,500 positions across our supply chain over the next three years. We expect the total pre-tax cost of the program to be from $525 million to $575 million over the next three years.The total includes approximately $50 million in project implementation costs.The costs will be incurred primarily in 2007 and 2008, with approximately $270 million to $300 million expected in 2007. In July 2005, we announced initiatives intended to advance our value-enhancing strategy (the “2005 business realignment initiatives”).Charges for the 2005 business realignment initiatives were recorded during 2005 and 2006 and the 2005 business realignment initiatives were completed by December 31, 2006. -8- Charges (credits) associated with business realignment initiatives recorded during the three months ended April 1, 2007 and April 2, 2006 were as follows: For the Three Months Ended April 1, 2007 April 2, 2006 (in thousands of dollars) Cost of sales 2007 business realignment initiatives $ 9,859 $ – 2005 business realignment initiatives – (1,599 ) Total cost of sales 9,859 (1,599 ) Selling, marketing and administrative 2007 business realignment initiatives 2,986 – 2005 business realignment initiatives – – Total selling, marketing and administrative 2,986 – Business realignment charge, net 2007 business realignment initiatives: Fixed asset impairments and plant closure expenses 26,220 – Employee separation costs 1,325 – 2005 business realignment initiatives – 3,331 Total Business realignment charge, net 27,545 3,331 Total net charges associated with business realignment initiatives $ 40,390 $ 1,732 The charge of $9.9 million recorded in cost of sales during the first quarter of 2007 related to the accelerated depreciation of fixed assets over a reduced estimated remaining useful life.The $3.0million recorded in selling, marketing and administrative expenses related primarily to project implementation costs.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.Certain real estate with a net realizable value of approximately $5.0 million was being held for sale as of April 1, 2007.The net business realignment and asset impairments charge included $1.3 million for involuntary terminations. The credit of $1.6 million recorded in cost of sales during the first quarter of 2006 related to higher than expected proceeds from the sale of equipment from the Las Piedras, Puerto Rico plant.The $3.3million net business realignment charge recorded for the 2005 business realignment initiatives included $1.4 million related to a U.S. Voluntary Workforce Reduction Program, $1.3 million for facility rationalization relating to the closure of the Las Piedras plant and $.6 million related to streamlining our international operations. The April 1, 2007 liability balance relating to the 2007 business realignment initiatives was $1.3 million for employee separation costs.The April 1, 2007 liability balance relating to the 2005 business realignment initiatives was $12.1 million. -9- 5.EARNINGS PER SHARE In accordance with Statement of Financial Accounting Standards No. 128, Earnings Per Share, we compute Basic and Diluted Earnings Per Share based on the weighted-average number of shares of the Common Stock and the Class B Common Stock outstanding as follows: For the Three Months Ended April 1, 2007 April 2, 2006 (in thousands except per share amounts) Net income $ 93,473 $ 122,471 Weighted-average shares - Basic Common Stock 169,836 178,892 Class B Common Stock 60,816 60,818 Total weighted-average shares - Basic 230,652 239,710 Effect of dilutive securities: Employee stock options 2,403 2,848 Performance and restricted stock units 653 589 Weighted-average shares - Diluted 233,708 243,147 Earnings Per Share - Basic Class B Common Stock $ .37 $ .47 Common Stock $ .42 $ .52 Earnings Per Share - Diluted Class B Common Stock $ .37 $ .47 Common Stock $ .40 $ .50 The Class B Common Stock is convertible into Common Stock on a share for share basis at any time. In accordance with proposed Financial Accounting Standards Board (“FASB”) Staff Position No. FAS 128-a, Computational Guidance for Computing Diluted EPS under the Two-Class Method, the calculation of earnings per share-diluted for the Class B Common Stock was performed using the two-class method and the calculation of earnings per share-diluted for the Common Stock was performed using the if-converted method. For the three-month period ended April 1, 2007, we excluded from the earnings per share calculation a total of 3,846,294 employee stock options because they were antidilutive.We excluded 3,597,505 employee stock options for the period ended April 2, 2006. 6.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES We account for derivative instruments in accordance with Statement of Financial Accounting Standards No.133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS No. 133, as amended”).SFAS No. 133, as amended, requires us to recognize all derivative instruments at fair value. We classify the derivatives as assets or liabilities on the balance sheet. As of April 1, 2007 and April 2, 2006, all of our derivative instruments were classified as cash flow hedges. Summary of Activity Our cash flow hedging derivative activity during the three months ended April 1, 2007 and April 2, 2006 was as follows: For the three months ended April 1, 2007 April 2, 2006 (in millions of dollars) Net after-tax gains on cash flow hedging derivatives $ 5.9 $ 6.5 Reclassification adjustment of (gains) losses from accumulated other comprehensive income to income, net of tax (.1 ) .6 Hedge ineffectiveness gains (losses) recognized in cost of sales, before tax – – · Net gains and losses on cash flow hedging derivatives were primarily associated with commodities futures contracts. -10- · Reclassification adjustments from accumulated other comprehensive income (loss) to income related to gains or losses on commodities futures contracts and were reflected in cost of sales.Reclassification adjustments for gains on interest rate swaps were reflected as an adjustment to interest expense. · We recognized no components of gains or losses on cash flow hedging derivatives in income due to excluding such components from the hedge effectiveness assessment. The amount of net gains on cash flow hedging derivatives, including foreign exchange forward contracts, interest rate swap agreements and commodities futures contracts, expected to be reclassified into earnings in the next twelve months was approximately $1.2 million after tax as of April 1, 2007. This amount was primarily associated with foreign exchange forward contracts. In February 2006, we terminated a forward swap agreement hedging the anticipated execution of $250million of term financing because the transaction was no longer expected to occur by the originally specified time period or within an additional two-month period of time thereafter.A gain of $1.0million was recorded in the first quarter of 2006 as a result of the discontinuance of this cash flow hedge.No other gains or losses on cash flow hedging derivatives were reclassified from accumulated other comprehensive income (loss) into income as a result of the discontinuance of a hedge because it became probable that a hedged forecasted transaction would not occur. For more information, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 7.COMPREHENSIVE INCOME A summary of the components of comprehensive income (loss) is as follows: For the Three Months Ended April 1, 2007 Pre-Tax Amount Tax (Expense) Benefit After-Tax Amount (in thousands of dollars) Net income $ 93,473 Other comprehensive income (loss): Foreign currency translation adjustments $ 2,604 $ — 2,604 Pension and post-retirement benefit plans 1,412 (636 ) 776 Cash flow hedges: Gains on cash flow hedging derivatives 9,296 (3,368 ) 5,928 Reclassification adjustments (193 ) 74 (119 ) Total other comprehensive income $ 13,119 $ (3,930 ) 9,189 Comprehensive income $ 102,662 For the Three Months Ended April 2, 2006 Pre-Tax Amount Tax (Expense) Benefit After-Tax Amount (in thousands of dollars) Net income $ 122,471 Other comprehensive income (loss): Foreign currency translation adjustments $ (484 ) $ — (484 ) Minimum pension liability adjustments 118 (42 ) 76 Cash flow hedges: Gains on cash flow hedging derivatives 10,289 (3,745 ) 6,544 Reclassification adjustments 915 (332 ) 583 Total other comprehensive income $ 10,838 $ (4,119 ) 6,719 Comprehensive income $ 129,190 -11- The components of accumulated other comprehensive income (loss) as shown on the Consolidated Balance Sheets are as follows: April 1, 2007 December 31, 2006 (in thousands of dollars) Foreign currency translation adjustments $ 2,569 $ (35 ) Pension and post-retirement benefit plans, net of tax (137,196 ) (137,972 ) Cash flow hedges, net of tax 5,627 (182 ) Total accumulated other comprehensive loss $ (129,000 ) $ (138,189 ) 8.INVENTORIES We value the majority of our inventories under the last-in, first-out (“LIFO”) method and the remaining inventories at the lower of first-in, first-out (“FIFO”) cost or market. Inventories were as follows: April 1, 2007 December 31, 2006 (in thousands of dollars) Raw materials $ 235,898 $ 214,335 Goods in process 107,056 94,740 Finished goods 401,895 418,250 Inventories at FIFO 744,849 727,325 Adjustment to LIFO (80,146 ) (78,505 ) Total inventories $ 664,703 $ 648,820 The increase in raw material inventories as of April 1, 2007 resulted from the timing of deliveries to support manufacturing requirements, reflecting the seasonality of our business, and higher costs in 2007.Lower finished goods inventories as of April 1, 2007 primarily reflected the impact of various improvements to our sales and operations planning process to reduce working capital utilization. 9.SHORT-TERM DEBT As a source of short-term financing, we utilize commercial paper or bank loans with an original maturity of three months or less. In December 2006, we entered into a new five-year unsecured revolving credit agreement. The credit limit is $1.1 billion with an option to borrow an additional $400 million with the concurrence of the lenders. These funds may be used for general corporate purposes.This unsecured revolving credit agreement contains certain financial covenants and customary representations and warranties, and events of default. As of April 1, 2007 we complied with all covenants pertaining to our credit agreement. There were no significant compensating balance agreements that legally restricted these funds. For more information, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 10.LONG-TERM DEBT In May 2006, we filed a new shelf registration statement on Form S-3 that registered an indeterminate amount of debt securities. This registration statement was effective immediately upon filing under new Securities and Exchange Commission regulations governing “well-known seasoned issuers” (the "WKSI Registration Statement"). In August 2006, we issued $500million of Notes under the WKSI Registration Statement.Proceeds from the debt issuances and any other offerings under the WKSI Registration Statement may be used for general corporate requirements. These may include reducing existing borrowings, financing capital additions, funding contributions to our pension plans, future business acquisitions and working capital requirements. 11.FINANCIAL INSTRUMENTS The carrying amounts of financial instruments including cash and cash equivalents, accounts receivable, accounts payable and short-term debt approximated fair value as of April 1, 2007 and December 31, 2006, because of the relatively short maturity of these instruments. The carrying value of long-term debt, including the current portion, was $1,248.1million as of April 1, 2007, compared with a fair value of $1,321.5million, an increase of $73.4million over the carrying value, based on quoted market prices for the same or similar debt issues. -12- Foreign Exchange Forward Contracts The following table summarizes our foreign exchange activity: April 1, 2007 Contract Amount Primary Currencies (in millions of dollars) Foreign exchange forward contracts to puchase foreign currencies $31.9 Australiandollars Canadian dollars Euros Foreign exchange forward contracts to sell foreign currencies $14.7 Mexican pesos Brazilian reais Our foreign exchange forward contracts mature in 2007 and 2008. We define the fair value of foreign exchange forward contracts as the amount of the difference between contracted and current market foreign currency exchange rates at the end of the period. On a quarterly basis, we estimate the fair value of foreign exchange forward contracts by obtaining market quotes for future contracts with similar terms, adjusted where necessary for maturity differences. We do not hold or issue financial instruments for trading purposes. The total fair value of our foreign exchange forward contracts included in prepaid expenses and other current assets and in other non-current assets, as appropriate, on the Consolidated Balance Sheets were as follows: April 1, 2007 December 31, 2006 (in millions of dollars) Fair value of foreign exchange forward contracts - asset $2.1 $1.5 12.INCOME TAXES In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (“FIN No. 48”). FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with Statement of Financial Accounting Standards No.109, Accounting for Income Taxes.
